[PUBLISH]
                    IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                           ________________________
                                  No. 96-3449
                             Non-Argument Calendar
                           ________________________
                        D. C. Docket No. 94-10093-MMP

TAMMY GRAHAM,

                                                            Plaintiff-Appellant,
                                     versus

KENNETH APFEL, Commissioner
of Social Security Administration,

                                                             Defendant-Appellee.

                           ________________________
                 Appeal from the United States District Court
                     for the Northern District of Florida
                           _________________________
                              (September 16, 1997)

Before HATCHETT, Chief Judge, EDMONDSON and CARNES, Circuit Judges.


PER CURIAM:
     Tammy Graham appeals the district court's order affirming the

Social    Security    Commissioner's       denial    of   her     application     for

supplemental security income, 42 U.S.C. § 1383(c)(3).



                                       I.

     Graham applied for disability benefits alleging disability

beginning September 13, 1990, due to symptoms associated with

insertion of a pacemaker.          She alleged chest pain and fatigue

associated with microcytic hypochromic anemia and congenital heart

block.*       Her   applications   were     denied    both      initially   and   on

reconsideration.       On August 7, 1992, Graham requested a hearing

before an Administrative Law Judge ("ALJ").

     Graham's       attorney   filed      his   notice       of    appearance     as

representative for her on September 25, 1992.                     The hearing was

scheduled for June 15, 1993, and a notice of that hearing was

mailed to Graham at her residence; however, no evidence indicates

that any notice      was ever mailed to her attorney.             Graham appeared

at the administrative hearing without her attorney, and the ALJ

found that she waived her right to be represented by counsel.                     It

is unclear whether the ALJ was aware that Graham had retained


          *
          A microcyte is an abnormally small red blood cell.
Microcytic anemia is an anemia characterized by the presence of
microcytes in the blood. Hyperchromic anemia is an anemia with
increase of hemoglobin in individual red blood cells and reduction
in the number of red blood cells.         Webster's Medical Desk
Dictionary, Merriam-Webster, Inc. (1986).


                                       2
counsel.      The ALJ did not note that she had retained an attorney,

that he had entered an appearance, or whether he had been notified

of the date of the hearing.

      At the time of the hearing, Graham was a 19 year-old high-

school student with one year remaining before graduation.                   She had

no "past relevant work" within the meaning of the regulations.                    At

the time of the hearing, she received $241/month in AFDC benefits

and $202/month in food stamps, resided in subsidized housing, and

paid $17/month for rent and $22/month for electricity.

      On   September         13,   1990,   Graham    received   a    pacemaker    for

correction of a "heart block" and microcytic hyperchromic anemia.

She was stable on discharge, with a diagnosis of symptomatic heart

block including Mobitz type I and third-degree AV block, and

microcytic hyperchromic anemia. She was instructed to abstain from

heavy lifting and upper body exercise for one month.                   In December

1990, Graham developed chest pain while marching in ROTC, and was

briefly readmitted to the hospital.                 Her doctors determined that

her symptoms were not cardiac but were chest-wall pain.                           By

December      4,     1990,     her   treating       physician   had    lifted     the

restrictions noting that she could "resume normal activity."

      The medical records demonstrate that Graham has experienced

chest pains, but her doctors determined on October 8, 1991, that

the   cause    was    costochondritis,          inflammation    of   the   ribs   and

cartilage, which is not a cardiac impairment.                   In December 1991,


                                            3
Graham underwent surgery to remove impacted teeth with no residual

effects.   In addition, a preoperative medical evaluation showed

that she was an excellent candidate for the surgery, and no

complications were anticipated as a result of the pacemaker.   She

was prescribed Naprosyn and Ibuprofen. In January 1992, Graham was

seen by a plastic surgeon due to development of a keloid scar,

which was causing some pain, at the incision site of her pacemaker.

She decided against an invasive treatment for the scar.     Graham

sought treatment for chest pains in February 1992.   Her discharge

summary advised that the pain probably emanated from her rib cage,

not from her lungs or heart.     The causes could have been viral

infection of the rib cage, bruising, or a pulled muscle.

     Graham testified at the hearing that she could sit for about

seven hours a day and stand for twenty minutes.   She attended high

school full-time, participating in a special program where she

worked at her own pace.   She also had an eight-month-old child who

weighed about 20 pounds at the time of the hearing, and whom she

left with her mother during the time she attended school.      She

testified that she cooked meals for herself and her child, and

assumed full responsibility for the child's care.      She further

stated that she would lift the child about three times a day, but

would not perform any other lifting.    In addition, she testified

that she shopped for herself at a store two miles away, although

her brother drove her.      Graham further testified she has been


                                 4
unable to work because of chest pain, dizziness, and fatigue

experienced since the insertion of the pacemaker.

      The ALJ determined based on the medical evidence that Graham

had a severe history of pacemaker insertion, costochondritis,

microcytic hyperchromic anemia, development of keloid tissue over

her surgery incision, and history of impacted teeth, but that she

did not have an impairment or combination of impairments listed in,

or   medically   equal   to   one   listed   in   Appendix   1,   Subpart   P,

Regulations No. 4.       In addition, the ALJ found that Graham's

subjective symptoms of pain, dizziness, shortness of breath, and

severe fatigue were not credible, because the alleged severity of

the symptoms were inconsistent with the medical evidence, with her

usual activities, and with reports of relief from these symptoms

(with medications)from treating sources.          Based on these findings,

the ALJ concluded that although Graham did have severe impairments,

she retained the maximum residual functional capacity to perform a

full range of light work. He concluded that based on an exertional

capacity for light work, and Graham's age, education, and work

experience, Graham was not disabled, as defined by § 416.969 of

Regulations No. 16 and Rule 202.17, Table No. 2, Appendix 2,

Subpart P, Regulations No. 4.         The Appeals Council denied review

and the district court affirmed the Secretary's denial of benefits.



                                    II.


                                      5
     Graham argues on appeal that failure to notify her counsel of

the hearing violates her constitutional due process and statutory

rights.    She   further   argues    that   she   did    not   knowingly   and

intelligently waive her right to counsel, and that due to the

violation of her constitutional rights she need not prove that she

was prejudiced by the ALJ's failure to fully and fairly develop the

record.

     The government acknowledges, as it should, that the SSA erred

by failing to give notice of the ALJ hearing to Graham's attorney

and that the ALJ perpetuated the Administration's error by failing

to discover that Graham had counsel.              However, the government

argues that the deprivation of the right to counsel was                      a

statutory wrong, not a constitutional wrong.                   The government

contends that the claimant must demonstrate prejudice to establish

a remandable violation of due process, and that the ALJ conducted

a full and fair hearing so that the lack of attorney representation

did not prejudice Graham.      We agree.



                                     III.

     The   Social   Security   Act    mandates    that   "findings    of   the

Secretary as to any act, if supported by substantial evidence,

shall be conclusive." 42 U.S.C. § 405(g). Substantial evidence is

described as more than a scintilla, and means such relevant

evidence as a reasonable mind might accept as adequate to support


                                      6
a conclusion.   See Richardson v. Perales, 402 U.S. 389, 401, 91

S.Ct. 1420, 1427, 28 L.Ed.2d 842 (1971).   The Secretary's decision

is also reviewed to determine whether the correct legal standards

were applied.   See Martin v. Sullivan, 894 F.2d 1520, 1529 (11th

Cir. 1990).     Because a hearing before an ALJ is not an adversary

proceeding, the ALJ has a basic obligation to develop a full and

fair record. See Cowart v. Schweiker, 662 F.2d 731, 735 (11th Cir.

1981). A Social Security claimant has a statutory right, which may

be waived, to be represented by counsel at a hearing before an ALJ.

See Brown v. Shalala, 44 F.3d 931, 934 (11th Cir. 1995), citing

Smith v. Schweiker, 677 F.2d 826 (11th Cir. 1982) and 42 U.S.C. §

406. The deprivation of the statutory right to counsel at a Social

Security hearing is a statutory wrong, not a constitutional wrong.

See Holland v. Heckler, 764 F.2d 1560, 1563 (11th Cir. 1985).

      However, where the right to representation has not been

waived, the hearing examiner's obligation to develop a full and

fair record rises to a special duty.     See Brown, 44 F.3d at 934-

935, quoting Smith, 677 F.2d at 829.     This special duty requires

the ALJ to 'scrupulously and conscientiously probe into, inquire

of, and explore for all the relevant facts' and to be 'especially

diligent in ensuring that favorable as well as unfavorable facts

and   circumstances   are   elicited.'   Cowart,   652   F.2d   at   735

(citations omitted).    It is not necessary to determine that the

presence of counsel would necessarily have resulted in any specific


                                   7
benefits. See Clark v. Schweiker, 652 F.2d 399, 404 (5th Cir. Unit

B July 1981). However, there must be a showing of prejudice before

it is found that the claimant's right to due process has been

violated to such a degree that the case must be remanded to the

Secretary for further development of the record.            See Brown, 44

F.3d at 934-935.       The court should be guided by whether the record

reveals evidentiary gaps which result in unfairness or 'clear

prejudice.'"     Id.

     This Court has previously examined cases where notice was

defective or the plaintiff's waiver of counsel was invalid.            In

Brown, where the claimant had not made a knowing and intelligent

waiver of right to representation at the hearing, we stated that a

showing of prejudice was necessary for remand, and found prejudice

where the ALJ had failed to fully develop the record.          See Brown,

44 F.3d at 934-35.        We noted that the ALJ had failed to obtain

records of treatment about which claimant testified, that the ALJ

agreed to get a rehabilitation report, but failed to do so, and

that the ALJ had failed to question an available witness where the

claimant   had   "great    difficulty"   explaining   how   her   ailments

prevented her from working.       Brown, 44 F.3d at 936.     In contrast,

in Kelley v. Heckler, 761 F.2d 1538 (11th Cir. 1985), where the

claimant claimed a due process violation due to lack of counsel at

the administrative hearing, we held that the claimant had shown no

unfairness or prejudice where he made no allegations that the


                                     8
record as a whole was incomplete or inadequate and the ALJ's

opinion was "quite thorough."             Kelley, 761 F.2d at 1540.

       Here,   the     record   as    a   whole   is       neither   incomplete     nor

inadequate. (Id. at 121-77).              Instead, the record was sufficient

for   the   ALJ   to    evaluate     Graham's     impairments        and   functional

ability, and does not show the kind of gaps in the evidence

necessary to demonstrate prejudice.

         In addition, the ALJ's questioning brought out all aspects

of how Graham’s symptoms affected her.                He questioned Graham about

whether she had additional medical evidence to include.                      He asked

her about her living arrangements and how she provided for herself

and   her   baby,      as   well     as   about      her    education      and   school

performance.      He questioned her about her medical condition and

treatment, her symptoms and frequency, and the medication taken to

control them.        He asked her how long she could sit and stand, how

far she could walk, and how much she could lift.                     He compared her

capabilities with the functional requirements for light work.

Furthermore, unlike the claimant in Brown, Graham was able to

explain to the ALJ how her impairment affected her abilities.                      The

ALJ's opinion also thoroughly evaluated Graham's medical history.

It    detailed    Graham's      testimony      and     symptoms,      described    her

functional limitations and daily activities, and then compared

these with the functional requirements for light work.




                                           9
      Finally, Graham has failed to point to anything in the record

which suggests that additional medical evidence specific to her

situation might be gathered, nor has she alleged undiscovered facts

or   an   undeveloped   avenue   of    inquiry.   Graham   has   failed   to

demonstrate evidentiary gaps in the record which have resulted in

prejudice sufficient to justify a remand to the Secretary.



                                      IV.

      AFFIRMED.




                                      10